Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered August 14, 1991, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to two concurrent terms of 2 to 6 years and IV2 to &V2 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict. Moreover, upon an independent review of the facts, we find that the jury’s determination that defendant used an orange colored razor as a dangerous instrument during the robbery was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495).
The prosecutor’s summation did not deny defendant a fair trial, but was a fair response to a defense summation that attacked the credibility of the People’s witnesses (see, People v Rodriguez, 159 AD2d 356, 357, lv denied 76 NY2d 795). Concur—Murphy, P. J., Carro, Ellerin and Kupferman, JJ.